Case: 20-40517     Document: 00515825241         Page: 1     Date Filed: 04/16/2021




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                         April 16, 2021
                                  No. 20-40517
                                Summary Calendar                        Lyle W. Cayce
                                                                             Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Juan Manuel Pardo-Oseguera,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Eastern District of Texas
                           USDC No. 4:18-CR-223-7


   Before Higginbotham, Jones, and Costa, Circuit Judges.
   Per Curiam:*
          Juan Manuel Pardo-Oseguera pleaded guilty to conspiracy to possess
   with the intent to manufacture and distribute methamphetamine and was
   sentenced to 135 months in prison. Over Pardo-Oseguera’s objection, the
   district court applied a two-level enhancement to his offense level pursuant


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-40517      Document: 00515825241           Page: 2     Date Filed: 04/16/2021




                                     No. 20-40517


   to U.S.S.G. § 2D1.1(b)(1) for his possession of a firearm and a two-level
   enhancement under § 2D1.1(b)(12) for maintaining a premises for the
   purpose of drug distribution. He now challenges both enhancements on
   appeal.
          The district court’s application of § 2D1.1(b)(1) and § 2D1.1(b)(12) is
   a factual finding reviewed for clear error. See United States v. King, 773 F.3d
   48, 52 (5th Cir. 2014); United States v. Haines, 803 F.3d 713, 744 (5th Cir.
   2015). “A factual finding is not clearly erroneous if it is plausible, considering
   the record as a whole.” King, 773 F.3d at 52 (internal quotation marks and
   citation omitted).
          For § 2D1.1(b)(1) to apply, the government must first prove the
   defendant possessed the firearm, which it may do by showing the firearm was
   in the same location as drugs or drug paraphernalia. See id. at 53. If the
   government meets its burden, the defendant can avoid the enhancement only
   “by showing that it was clearly improbable that the weapon was connected
   with the offense.” Id. (internal quotation marks and citation omitted); see
   also § 2D1.1, comment. (n.11(A)). Here, the Government established that a
   firearm was found in Pardo-Oseguera’s home, along with a loaded magazine,
   a digital scale with methamphetamine residue, and wrappings used for drugs.
   Based on those facts, the district court could plausibly find that the
   Government met its burden of showing that Pardo-Oseguera possessed a
   firearm for purposes of § 2D1.1(b)(1). See United States v. Caicedo, 103 F.3d
   410, 411-12 (5th Cir. 1997). Further, the district court’s finding that Pardo-
   Oseguera did not show that it was “clearly improbable” that the firearm was
   connected to the conspiracy offense is plausible. See King, 773 F.3d at 54.
          Under § 2D1.1(b)(12), a defendant’s offense level may be increased
   by two levels if he “knowingly maintains a premises (i.e., a building, room, or
   enclosure) for the purpose of manufacturing or distributing a controlled




                                           2
Case: 20-40517        Document: 00515825241         Page: 3    Date Filed: 04/16/2021




                                     No. 20-40517


   substance, including storage of a controlled substance for the purpose of
   distribution.” § 2D1.1, comment. (n.17). Pardo-Oseguera’s argument that
   the district court applied the enhancement based on bare assertions and
   without factual findings is unconvincing. The district court made specific
   findings in support of its application of the enhancement, including that more
   than 400 grams of methamphetamine were found on Pardo-Oseguera’s
   property, drug paraphernalia and a firearm were found in his home, and his
   home was sparsely furnished, which indicated it was being used as a “stash
   house.” Based on those facts, the district court could plausibly find that
   Pardo-Oseguera maintained a premises for the purpose of storing drugs for
   distribution. See Haines, 803 F.3d at 744-45; see also § 2D1.1, comment.
   (n.17).
             In light of the foregoing, the district court did not clearly err in
   applying § 2D1.1(b)(1) or § 2D1.1(b)(12). However, even if we were to
   assume, arguendo, that the district court erred, any error would be harmless.
   See United States v. Castro-Alfonso, 841 F.3d 292, 298-99 (2016). “We take
   the district court at its clear and plain word” that it would have imposed the
   same sentence even if its guidelines calculation were incorrect, and there is
   no indication that the district court was improperly influenced by an
   erroneous guidelines range, as it “was firm, plain, and clear in expressing [its]
   reasoning” that the sentence was appropriate in light of the 18 U.S.C.
   § 3553(a) factors. Id.
             The district court’s judgment is AFFIRMED.




                                           3